



Exhibit 10.25
SECOND AMENDMENT TO EMPLOYMENT AGREEMENT
This Second Amendment to Employment Agreement (“Second Amendment”) is made by
and between Mary Berner (“Executive”) and Cumulus Media Inc. (“Company”) on this
26th day of October, 2017.
WHEREAS, Executive and Company are parties to that certain Employment Agreement
dated September 29, 2015, as amended by that First Amendment to Employment
Agreement dated March 30, 2016 (collectively, “Agreement”); and
WHEREAS, the Parties wish to modify the terms of the Agreement in accordance
with the terms hereof;
NOW THEREFORE, the Parties in consideration of the mutual promises set forth
herein, hereby agree as follows:
1.The following definition of “Change in Control” shall supersede the definition
of “Change in Control” set forth in Section 6(d) of the Agreement:
“For purposes of this Agreement, “Change in Control” means the date that: (i)
any one person, or more than one person acting as a group, acquires ownership of
stock of the Company that, together with stock of the Company held by such
person or group, constitutes more than fifty percent (50%) of the total fair
market value or total voting power of the stock of the Company; provided, if any
one person, or more than one person acting as a group, is considered to own more
than fifty percent (50%) of the total fair market value or total voting power of
the stock of the Company, the acquisition of additional stock by the same person
or persons is not considered to cause a “change in control”; (ii) any one
person, or more than one person acting as a group, acquires (or has acquired
during the twelve (12) month period ending on the date of the most recent
acquisition by such person or persons) ownership of the Company’s stock
possessing thirty percent (30%) or more of the total voting power of the stock
of the Company; (iii) a majority of members of the Board is replaced during any
twelve (12) month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board before the date of the
appointment or election; (iv) a consummation of a merger or consolidation
involving the Company or in which Company securities are issued unless the
individuals who held Company voting securities immediately prior to consummation
of such transaction continue to hold at least 50% of the voting power of the
stock of the Company immediately following consummation of such transaction; or
(v) any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from the Company that have a total
gross fair market value equal to or more than forty percent (40%) of the total
gross fair market value of all of the assets of the Company immediately before
such acquisition or acquisitions (for this purpose, gross fair market value
means the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets); provided, however, a transfer of assets by the Company is not treated
as a “change in control” if the assets are transferred to (a) a shareholder of
the Company (immediately before the asset transfer) in exchange for or with
respect to his/her/its stock, (b) an entity, fifty percent (50%) or more of the
total value or voting power of which is owned, directly or indirectly, by the
Company, (c) a person, or more than one person acting as a group, that owns,
directly or indirectly, fifty percent (50%) or more of the total value or voting
power


KE 50132457.2

--------------------------------------------------------------------------------





of all the outstanding stock of the Company, or (d) an entity, at least fifty
percent (50%) of the total value or voting power of which is owed, directly or
indirectly, by a person described in clause (c) hereof.”
2.    All capitalized terms used herein, unless given specific definitions in
this Second Amendment shall have the definition ascribed to such terms in the
Agreement.
3.    This Second Amendment shall be effective as of the date first written
above (the “Effective Date”).
4.    Except as expressly amended hereby, the Agreement shall remain in full
force and effect in accordance with its terms.
5.    This Second Amendment may be executed in any number of counterparts, each
of which when taken together shall constitute one and the same original
instrument.


[Signature Page Follows]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this Second Amendment the day and year indicated herein.
COMPANY
Cumulus Media Inc.
By:    
Name:    
Title:    



EXECUTIVE



Mary Berner



